Order
PER CURIAM:
Michael Limley appeals the motion court’s denial, following an evidentiary hearing, of his Rule 24.085 motion for post-conviction relief. Limley sought to vacate his conviction of second-degree (felony) murder on the ground that his plea counsel provided ineffective assistance in both misleading him as to the sentence he would receive and failing to obtain and provide to Limley discovery received from the State. In addition to the claims raised below, Limley asserts on appeal that he was abandoned by post-conviction counsel in that the amended motion filed on Limley’s behalf was so patently defective that it amounted to a nullity. The motion court denied Limley’s motion, finding that his plea and sentencing testimony was more credible than the testimony he provided at the evidentiary hearing. We affirm. Rule 84.16(b).